On Petition for Rehearing.
On petition for rehearing we, among other things, are asked to determine questions and findings claimed to be *Page 526 
involved on the appeal and which we did not determine, and to modify the opinion accordingly. This is especially urged so that the trial court on a retrial of the case may be properly advised in the premises, and upon the stated ground that by the opinion it is not certain what of the material issues were determined and what not.
As stated in our opinion, we regarded the primary purpose of the action to foreclose the trust deed given to secure the payment of the bonds. We viewed the relevant alleged facts of the rather voluminous complaint as more or less relating to the question of the right of the plaintiff to institute and maintain the action and of the statute of limitations. While the court made findings respecting all of the material allegations, yet as a conclusion of law held that because of the provisions of the trust deed to the effect that foreclosure or any other proceeding whether in law or in equity to collect the bonds or enforce any right under the trust deed could be instituted only by the trustee, and by it only on the request of a majority of the holders of the outstanding bonds, and as no demand was made on the trustee by the plaintiff or by a majority of such holders to bring an action to enforce the collection of the bonds, the plaintiff had not the legal right to institute or maintain the action, and hence the court dismissed it. The decree or judgment is no broader. By it not anything is adjudicated except a dismissal of the action. Hence, as stated in our opinion, we confined our review to a consideration of the questions of whether the plaintiff on his alleged facts was entitled to institute and maintain the action, and as to whether it was barred by the statute of limitations. Holding as the trial court did that the plaintiff had not the legal right to institute or maintain the action, it is doubtful whether the findings, as made, have any pertinency, except as they relate to the right of the plaintiff to institute and maintain the action, and to the bar of the statute. The case going off as it did without an adjudication on merits, we did not and do not now feel justified in making a review *Page 527 
on merits or as directing a judgment in such respect. If we unnecessarily elaborated on the allegations of the pleadings and of the evidence, we did so only as we thought they had some bearing on the questions considered and determined by us.
The petition for a rehearing or for a modification of the opinion is therefore denied.